JUDGE PRYOR
delivered the oeintou oe the court.
This action was originally instituted in equity by the heirs of Mary Hillyer for a division of the land descending to them from and through her.
The firm of Henderson & Co., of which one David Hart was a member, obtained from the State of Virginia a large grant of land, that in the year 1797 was divided between them, and the heirs of David Hart obtained their interest in the allotment. In the year-1811 that part of the grant allotted to Hart’s heirs was divided between them, and -deeds made by the commissioner making the partition. Mary Hillyer, being one of the heirs, obtained her deed (made to husband and wife), and it is this land the present appelleesare seeking to have divided in the present action. They had made previous attempts to have the land divided, but by reason of some irregularities, the partition was not sanctioned or approved by the heirs. When the division of the land was made in the year 1797 between the original patentees, 'they all took actual possession except Hillyer and wife, and have sold their respective interests until divested of title.
The appellants Stembridge and Smith, being in possession of a part of the land, were made defendants-to this action, and set up an adversary claim based alone, as this record shows, on an adverse possession. On their motion the case was transferred to the ordinary docket, that the issue of title might be tried,, and resulted in a judgment for the plaintiffs.
*627It is claimed that the original deeds of partition made to the patentees is invalid, because the statute under which the division was made required that six commissioners should be appointed instead of two, and, therefore, no title passed. It is plain that these parties entered on their respective parcels, and have disposed of them, except Hillyer and wife, and a division made nearly a century ago should be sustained, and as evidencing such a title as to enable the partition er to maintain his ejectment for an entry upon his allotment. The court will not inquire whether these deeds of partition were executed by two or six commissioners after such a lapse of time as against those who enter and claim only by an adverse possession.
The appellants were in possession of this land claimed by the appellees, and it was not necessary that separate actions should be instituted in order to a recovery, or that the plaintiffs should be held bound to a division that all repudiated by seeking another partition.
This was an issue out of chancery sought by the defendants for the purpose of passing on the title, and as title is shown in the plaintiffs and none in the defendants, the verdict and judgment was proper. Neither of the defendants pretend to have any paper title to the Hillyer land, and the lines and corners of the Hillyer tract being established by the weight of the testimony and embracing the land sued for, we see no reason for reversing this case. The deed from Grayle, Smith’s evidence of title, covers no part of the land in dispute, and it is unreasonable to sup*628[pose that Smith, as one of the commissioners, when ^attempting to divide these lands between Hillyer’s heirs in 1875, allotted in fact to them land which he claims now to have owned and been in the actual possession of at that date.
\ As to Stembridge, he never claimed but 127 acres rot the land to which title was asserted by Hillyer’s heirs, and this he recovered or was adjudged to be the owner of in a former litigation between Hill-yer’s heirs and himself.
He obtained all' he then claimed, and has no title to any of the land in dispute by reason of the former litigation, and the title asserted by adverse possession he failed to sustain, as was .adjudged by the verdict and judgment below.
It is apparent from the record that these appellants have attempted to acquire title by actual possession, and whether that possession ripened into a title before this action was instituted, was one for the jury. We perceive no error of which the appellants can complain, and the title having been established, all the court is now required to do is to order a division between the heirs as asked for in the orignal action.
Judgment affirmed.